         4:20-bk-10444 Doc#: 36 Filed: 06/16/20 Entered: 06/16/20 15:51:58 Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION


In re: SALETA WAGNER                                                           Case No: 4:20-bk-10444 J


                       OBJECTION TO CONFIRMATION OF PLAN

    Comes now Jack W Gooding, Standing Trustee for Chapter 13 cases, for his objection to
the plan of the above debtor(s) states:

1. 11 U.S.C. 109(h) The debtor has failed to obtain credit counseling


2. 11 U.S.C. 521(a) Debtor has failed to provide payroll statements for the sixty days preceding the date
of filing the bankruptcy petition.

3. 11 U.S.C. 1325(a)(1) the plan does not comply with the provisions of Chapter 13 and with other
applicable provisions of the Bankruptcy Code. The debtor testified that her employer has changed. The
Trustee would require the filing of an amended budget to reflect these changes.

4. 11 U.S.C. 1322(a)(1). The plan does not commit to the supervision and control of the Trustee funds
sufficient for the execution of the plan. The proposed payments under the plan are insufficient to
accomplish the purposes designated under the plan.

    Wherefore, your petitioner prays for an order denying confirmation of the plan and dismissing this
case and for all other just and proper relief to which he may be entitled.


Dated: 6/16/2020                                                          /s/ Jack W Gooding
                                                                    _____________________________
                                                                       CHAPTER 13 TRUSTEE


                                      CERTIFICATE OF SERVICE
   I, Jack W Gooding, do hereby certify that a true and correct copy has been mailed this day, 6/16/2020, with
sufficient postage to assure delivery to the following:

Saleta Wagner
612 Oakley Lane
Jacksonville, Ar 72076

Brian C Wilson - Electronically by ECF
                                                                                /s/ Jack W Gooding

                                                                              CHAPTER 13 TRUSTEE

                                                                                                            APW
4:20-bk-10444 Doc#: 36 Filed: 06/16/20 Entered: 06/16/20 15:51:58 Page 2 of 2




                                                                                APW
